28 Mich. App. 473 (1970)
184 N.W.2d 474
PEOPLE
v.
KENNEDY MATTHEWS
Docket No. 8105.
Michigan Court of Appeals.
Decided December 4, 1970.
Leave to appeal denied March 10, 1971.
*474 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Gerard A. Poehlman, Assistant Prosecuting Attorney, for the people.
Arthur J. Tarnow (Defenders' Office  Legal Aid and Defender Association of Detroit), for defendant on appeal.
Before: J.H. GILLIS, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
Leave to appeal denied March 10, 1971. 384 Mich. 815.
PER CURIAM.
Defendant appeals from a jury conviction on a charge of murder in the first degree. The people move to affirm.
The evidence against plaintiff is overwhelming, consisting of the testimony of three eyewitnesses, lineup identification and a palm print taken from the scene of the murder and identified at the trial as a palm print of the defendant.
Defendant's first claim of error is that certain portions of the people's closing argument were prejudicial. An examination of the remarks complained of, either in or out of context, fails to show that the remarks were prejudicial. Further, considering the great weight of the evidence against defendant, it is inconceivable that the remarks could have had any determinative effect on the jury's verdict of guilty. The remarks, to which no objection was made at the trial, did not produce a miscarriage of justice.
A statement made in closing argument which is not objected to and is not productive of a miscarriage *475 of justice is not reversible error. People v. David Smith (1969), 16 Mich. App. 198.
Defendant was arrested on Friday, January 17, 1969 and was identified at a lineup on the following day at 9:30 a.m. He was not arraigned until Monday, January 20, 1969. He claims that testimony as to his identification in the lineup was inadmissible because made during a period of illegal detention.
An illegal detention is grounds for reversal only when its purpose is the coercion of a confession. People v. Farmer (1968), 380 Mich. 198; People v. Hamilton (1960), 359 Mich. 410; United States v. Mitchell (1944), 322 U.S. 65 (64 S. Ct. 896, 88 L. Ed. 1140).
The period of detention prior to the lineup identification on the morning following defendant's arrest cannot be found unreasonable in view of the necessity of obtaining the presence of the eyewitnesses at the lineup and the fact that the record shows no evidence of an attempt to obtain a confession or other disclosure.
Defendant was represented by counsel at both the lineup and the trial.
Motion to affirm is granted.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.